EXHIBIT 10.7

 

 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

2000 DEFERRED COMPENSATION PLAN

 

 

ORIGINAL EFFECTIVE DATE: DECEMBER 1, 2000

 

AMENDED AND RESTATED EFFECTIVE: JANUARY 1, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

ARTICLE I

 

INTRODUCTION AND PURPOSE

1

ARTICLE II

 

DEFINITIONS

1

2.1

Definitions

1

2.2

Terms

6

ARTICLE III

 

PARTICIPATION

6

3.1

Commencement of Participation

6

3.2

Continuation of Participation

6

ARTICLE IV

 

CONTRIBUTIONS AND ELECTIONS

6

4.1

Compensation Deferrals

6

4.2

Matching Contributions

7

4.3

Company Contribution

7

4.4

Time and Form of Contributions to Trust

8

ARTICLE V

 

VESTING

8

5.1

Vesting

8

ARTICLE VI

 

ACCOUNTS

9

6.1

Accounts

9

6.2

Benchmark Investment Elections for DCP Amounts

9

6.3

Deemed Investment of VIP Amounts

9

6.4

Valuation

11

6.5

Forfeitures

11

ARTICLE VII

 

DISTRIBUTIONS

11

7.1

Distribution Election

11

7.2

Payment Options

12

7.3

Commencement of Payment

12

7.4

Early Distribution of Section 409A Grandfathered Amounts

14

7.5

Termination of Employment and Change in Service Capacity

14

ARTICLE VIII

 

BENEFICIARIES

16

8.1

Beneficiaries

16

8.2

Lost Participants and Beneficiaries

16

8.3

Enforceability of Beneficiary Designations

16

 

i.

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(CONTINUED)

 

 

 

 

PAGE

 

 

 

 

ARTICLE IX

 

FUNDING

17

9.1

Prohibition Against Funding

17

9.2

Deposits in Trust

17

ARTICLE X

 

ADMINISTRATION

17

10.1

Plan Administration

17

10.2

Administrator

18

10.3

Claims Procedures

18

ARTICLE XI

 

GENERAL PROVISIONS

20

11.1

No Assignment

20

11.2

No Employment Rights

21

11.3

Incompetence

21

11.4

Identity

21

11.5

Other Benefits

21

11.6

No Liability

21

11.7

Expenses

21

11.8

Amendment and Termination

22

11.9

Company Determinations

22

11.10

Arbitration

22

11.11

Debt Offsets

22

11.12

Construction

23

11.13

Governing Law

23

11.14

Severability

23

11.15

Headings

23

 

ii.

--------------------------------------------------------------------------------


 

ALEXANDRIA REAL ESTATE EQUITIES, INC.

 

2000 DEFERRED COMPENSATION PLAN

 

 

ARTICLE I

 

INTRODUCTION AND PURPOSE

 

This Plan was originally adopted by the Company effective as of December 1,
2000.  The Plan was amended and restated effective as of January 1, 2005 and was
subsequently amended and restated effective as of January 1, 2010.  As part of
the January 1, 2005 amendment and restatement, certain provisions of the
Company’s 2000 Venture Investment Deferred Compensation Plan (the “VIP”) were
incorporated into the provisions of this Plan.

 

Any amounts deferred by a Participant under the VIP prior to January 1, 2005, as
adjusted for any gains and losses credited with respect to such amounts as a
result of their deemed investment in the applicable Venture Investments, shall
be credited to the Participant’s VIP Grandfathered Account under this Plan.  Any
amounts deferred under the VIP on or after January 1, 2005 shall be considered
to have been deferred under this Plan.

 

The purpose of the Plan is to provide key Employees supplemental retirement and
tax benefits through the deferral of compensation.  The Plan is intended to be a
“plan which is unfunded and is maintained by an employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees” within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, and shall be interpreted and administered to
the extent possible in a manner consistent with that intent.  The Plan is
intended to be administered in compliance with Section 409A of the Code with
respect to all Section 409A Non-Grandfathered Amounts, and the provisions of the
Plan regarding Section 409A Grandfathered Amounts are intended to be
administered so as not to subject such amounts to Section 409A of the Code.

 

ARTICLE II

 

DEFINITIONS

 

2.1       Definitions.  The following terms have the meanings set forth herein,
unless the context otherwise requires:

 

Account.  The bookkeeping account established for each Participant as provided
in Section 6.1.  The term includes Fixed Date Accounts (which may include a DCP
Fixed Date Subaccount and VIP Fixed Date Subaccount), Retirement Accounts (which
may include a DCP Retirement Subaccount and VIP Retirement Subaccount) and VIP
Grandfathered Accounts, unless the context otherwise requires.

 

1.

--------------------------------------------------------------------------------


 

Administrator.  The Chief Executive Officer and the Chief Financial Officer of
the Company, each of whom may act as the Administrator individually; provided,
however, that each may not act as the Administrator in making decisions with
respect to his or her own Account.

 

Affiliate.  Any firm, partnership, limited liability partnership, corporation or
limited liability corporation that (i) directly or indirectly through one or
more intermediaries controls, is controlled by, or is under common control with
the Company or (ii) is otherwise authorized by the Company’s Board of Directors
to be considered the Company for purposes of the Plan.

 

Benchmark Investment Fund.  The investment fund or funds selected by the
Administrator from time to time.

 

Benchmark Return.  The amount of any increase or decrease in the balance of a
Participant’s Account reflecting the gain or loss, net of any expenses, on the
assets deemed invested in each Benchmark Investment Fund by the Participant from
time to time.

 

Change of Control.  The occurrence of any of the following events:

 

(a)        Any Person (as such term is used in section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as modified and used in
sections 13(d) and 14(d) thereof, except that such term shall not include
(A) the Company or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
affiliates, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company) becomes the Beneficial Owner, as such
term is defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates
other than in connection with the acquisition by the Company or its affiliates
of a business) representing twenty-five percent (25%) or more of the combined
voting power of the Company’s then outstanding securities; or

 

(b)        The following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board of Directors of the Company and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or

 

(c)        There is consummated a merger or consolidation of the Company with
any other corporation, other than (A) a merger or consolidation in which the
stockholders of the Company immediately prior to such merger or consolidation,
continue to own, in combination

 

2.

--------------------------------------------------------------------------------


 

with the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
seventy-five percent (75%) of the combined voting power of the securities of the
Company (or the surviving entity or any parent thereof) outstanding immediately
after such merger or consolidation in substantially the same proportions as
their ownership of the Company immediately prior to such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding securities; or

 

(d)        The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least seventy-five
(75%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

Code.  The Internal Revenue Code of 1986, as amended from time to time, and the
regulations and other applicable guidance promulgated thereunder.

 

Company.  Alexandria Real Estate Equities, Inc., a Maryland corporation.

 

Company Contribution.  A discretionary contribution that is credited to one or
more of a Participant’s Accounts in accordance with the terms of Section 4.3.

 

Compensation.  A Participant’s annual base salary and bonuses from the Company. 
For purposes of the Plan, Compensation will be determined before giving effect
to Compensation Deferrals and other salary reduction amounts which are not
included in the Participant’s gross income under Sections 125, 401(k), 402(h) or
403(b) of the Code.

 

Compensation Deferrals.  The portion of Compensation that a Participant elects
to defer in accordance with Section 4.1.

 

DCP Amounts.  The aggregate amount of Compensation Deferrals credited to a
Participant’s DCP Fixed Date Subaccount and DCP Retirement Subaccount.

 

Effective Date.  December 1, 2000.

 

Eligible Employee.  An Employee of the Company who satisfies the following
requirements on any date when a determination of Eligible Employees is made for
purposes of the Plan: (i) the Employee is selected and designated as an Eligible
Employee in writing by the Company, in its sole discretion; (ii) the Employee
has a base salary equal to or exceeding $175,000 for Plan Years commencing on or
after January 1, 2010; and (iii) the Employee is an accredited investor for
purposes of Regulation D promulgated under the Securities Act of 1933,

 

3.

--------------------------------------------------------------------------------


 

as amended (the “Securities Act”).  The Administrator shall have sole and
absolute discretion in determining whether or not an Employee is, at any time,
an accredited investor for purposes of Regulation D promulgated under the
Securities Act, based on a completed accredited investor questionnaire and such
other information as the Administrator considers to be relevant.

 

Employee.  Any person employed by the Company.

 

ERISA.  Employee Retirement Income Security Act of 1974, as amended.

 

Fixed Date Account.  An Account established for a Participant with distributions
to be made on a date certain, which is specified by the Participant in a
Participation Election Form.  A Fixed Date Account may include a subaccount for
amounts deemed to be invested in Benchmark Investment Funds (a “DCP Fixed Date
Subaccount”) and a subaccount for amounts deemed to be invested in Venture
Investments (a “VIP Fixed Date Subaccount”).

 

Matching Contribution.  A contribution that is credited to one or more of a
Participant’s Accounts in accordance with the terms of Section 4.2.

 

Participant.  An Eligible Employee who has submitted a Participation Election
Form agreeing to participate in the Plan and whose Account has not been fully
paid out.

 

Participation Election Form.  The separate written agreement, submitted to the
Administrator, by which an Eligible Employee agrees to participate in the Plan
and indicates all necessary information to establish the Account(s) for such
Eligible Employee as a Participant under the Plan, including, but not limited
to, the amount of Compensation Deferrals and the designation of his or her
Account(s) as Retirement or Fixed Date.

 

Plan.  The Alexandria Real Estate Equities, Inc. 2000 Deferred Compensation
Plan.

 

Plan Year.  The calendar year.

 

Retirement Account.  An Account established for a Participant from which
distributions are to be made following termination of employment with the
Company.  A Retirement Account may include a subaccount for amounts deemed to be
invested in Benchmark Investment Funds (a “DCP Retirement Subaccount”) and a
subaccount for amounts deemed to be invested in Venture Investments (a “VIP
Retirement Subaccount”).

 

Section 409A Grandfathered Amount.  Any (i) Compensation Deferrals and Matching
Contributions, as adjusted for any related Benchmark Returns on such amounts,
that were credited to a Participant’s Account(s) under the Plan prior to
January 1, 2005, (ii) amounts deferred under the VIP prior to January 1, 2005,
as adjusted for any gains and losses credited with respect to such amounts as a
result of their deemed investment in Venture Investments and (iii) amounts
initially deferred under the VIP prior to January 1, 2005 (as adjusted for any
gains and losses credited with respect to such amounts as a result of their
deemed investment in Venture Investments) that are further deferred and credited
to the Participant’s DCP Fixed Date Subaccount or DCP Retirement Subaccount
under this Plan on or after January 1, 2005 following

 

4.

--------------------------------------------------------------------------------


 

a VIP Event in accordance with the Plan, as adjusted for any related Benchmark
Returns on such amounts.

 

Section 409A Non-Grandfathered Amount.  Any Compensation Deferrals and Matching
Contributions that were credited to a Participant’s Account on or after
January 1, 2005, as adjusted for any related Benchmark Returns on such amounts
and any gains and losses credited with respect to any such amounts deemed to be
invested in Venture Investments (other than any amounts described in clause
(iii) of the definition of Section 409A Grandfathered Amount).

 

Total and Permanent Disability.  Any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months and results in a
Participant (i) being unable to engage in any substantial gainful activity or
(ii) receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company.

 

Trust.  The grantor trust established by agreement between the Company and the
Trustee under which the assets with respect to Accounts under the Plan are held,
administered and managed, as provided in ARTICLE IX..

 

Trustee.  The Trustee designated in the Trust, including any and all successor
trustees to the Trust.

 

Unforeseeable Emergency.  Defined in Section 7.3(b).

 

Venture Investment.  A direct equity investment by the Company or an Affiliate
in a private life science company with which the Company does business or is
otherwise familiar; provided, however, that such investments shall not include
warrants in such companies that the Company may receive from time to time.

 

VIP.  The Alexandria Real Estate Equities, Inc. 2000 Venture Investment Deferred
Compensation Plan.

 

VIP Amounts.  The aggregate amount of Compensation Deferrals credited to a
Participant’s VIP Fixed Date Subaccount, VIP Retirement Subaccount and VIP
Grandfathered Account.

 

VIP Event.  A transaction by which the Company receives cash or freely tradable
stock in connection with the initial public offering of stock of a company in
which a Venture Investment is made, the acquisition of such company for publicly
traded stock or cash, or another transaction pursuant to which the Company
receives cash or freely tradable stock in respect of the equity of a Venture
Investment.  Each Venture Investment is expected to have a VIP Event that is
separate from the VIP Events of other Venture Investments.

 

VIP Grandfathered Account.  An Account established for a Participant for amounts
deferred under the VIP prior to January 1, 2005, as adjusted for any gains and
losses

 

5.

--------------------------------------------------------------------------------


 

credited with respect to such amounts as a result of their deemed investment in
Venture Investments.

 

Years of Service.  Defined in Section 5.1(a).

 

2.2       Terms.  Capitalized terms shall have meanings as defined herein. 
Singular nouns shall be read as plural, and masculine pronouns shall be read as
feminine, and vice versa, where appropriate.

 

ARTICLE III

 

PARTICIPATION

 

3.1       Commencement of Participation.  Each Eligible Employee shall become a
Participant at the earlier of the date on which his or her Participation
Election Form first becomes effective or the date on which a Company
Contribution is first credited to his or her Account.

 

3.2       Continuation of Participation.  Each Eligible Employee shall remain a
Participant hereunder until all amounts credited to his or her Account are
distributed in full.  No Compensation Deferrals are permitted in any Plan Year
in which an Employee no longer satisfies the requirements set forth in the
definition of an Eligible Employee.

 

ARTICLE IV

 

CONTRIBUTIONS AND ELECTIONS

 

4.1       Compensation Deferrals.

 

(a)        With respect to each Plan Year, a Participant may elect to defer up
to (i) seventy percent (70%) of the Participant’s annual base salary and one
hundred percent (100%) of the Participant’s annual bonus as Compensation
Deferrals; provided, however, that (i) the minimum deferral amount of any bonus
shall be $10,000, and (ii) the aggregate minimum deferral amount of any salary
and bonus shall be $10,000.  Compensation Deferrals attributable to a
Participant’s salary shall be credited to the Participant’s DCP Fixed Date
Subaccount or DCP Retirement Subaccount, as designated by the Participant. 
Compensation Deferrals attributable to a Participant’s bonus shall be credited
to the Participant’s DCP Fixed Date Subaccount, DCP Retirement Subaccount, VIP
Fixed Date Subaccount or VIP Retirement Subaccount, as designated by the
Participant.  Such amounts shall not be made available to such Participant,
except as provided in ARTICLE VII, and, as Compensation Deferrals, shall reduce
such Participant’s Compensation from the Company in accordance with the
provisions of the applicable Participation Election Form; provided, however,
that all such amounts credited to such Subaccounts shall be subject to the
rights of the general creditors of the Company as provided in ARTICLE IX.

 

(b)        With respect to each Plan Year, each Eligible Employee shall deliver
a Participation Election Form to the Company before any Compensation Deferrals
may become effective.  Such Participation Election Form shall be void with
respect to any Compensation Deferrals unless submitted before the beginning of
the calendar year during which the amount to

 

6.

--------------------------------------------------------------------------------


 

be deferred will be earned.  Notwithstanding the foregoing, with respect to each
Plan Year, (i) if an Employee first becomes eligible to participate in the Plan
during the Plan Year, such Participation Election Form shall be filed within
thirty (30) days following the date on which the Employee is first eligible to
participate, with respect to Compensation earned during the remainder of the
Plan Year, and (ii) if permitted by the Company, with respect to any bonus that
meets the requirements of performance-based compensation under Section 409A of
the Code, as determined by the Company in its sole discretion, such
Participation Election Form shall be filed by the earlier of (1) June 30th of
the Plan Year or (2) the date on which such performance-based compensation has
become readily ascertainable, as determined in accordance with Section 409A of
the Code, provided that with respect to any Employee who first becomes eligible
to participate in the Plan during the Plan Year, the maximum amount of any such
bonus which shall be deemed to be earned during the portion of the Plan Year
subsequent to such election shall be the total amount of any such bonus earned
with respect to the Plan Year multiplied by the ratio of the number of days
remaining in the Plan Year after the Participation Election Form is filed over
the total number of days in the Plan Year.

 

(c)        The Participation Election Form shall, subject to the limitations set
forth in this Section 4.1, designate the amount of Compensation deferred by each
Participant, the beneficiary or beneficiaries of the Participant, the date(s) of
distribution of any amounts in the Participant’s Fixed Date Account, and such
other items as the Administrator may prescribe.  Such designations shall remain
effective unless amended as provided in Section 4.1(d).

 

(d)        With respect to Section 409A Grandfathered Amounts (other than any
amounts credited to a Participant’s VIP Grandfathered Account), the Participant
may amend his or her Participation Election Form from time to time; provided,
however, that any amendment of a Participation Election Form shall comply with
the provisions of Section 7.1(b)(i).  With respect to amounts credited to a
Participant’s VIP Grandfathered Account, a Participant’s Participation Election
Form shall be irrevocable, except as provided in Section 7.1(b)(ii).  With
respect to Section 409A Non-Grandfathered Amounts, a Participant’s Participation
Election Form shall be irrevocable; provided, however, that (i) a Participant
may cancel such Participation Election Form due to an Unforeseeable Emergency
(as defined in Section 7.3(b)) or a hardship distribution pursuant to
Section 1.401(k)-1(d)(3) of the Treasury Regulations, (ii) a Participant may
elect to further defer the date for distribution of Section 409A
Non-Grandfathered Amounts in the Participant’s Account pursuant to
Section 7.1(b)(iii), and (iii) upon a Participant’s termination of employment
with the Company, such Participation Election Form shall be canceled with
respect to any Compensation payable to the Participant after such termination of
employment.

 

4.2       Matching Contributions.  If the Company determines to make Matching
Contributions under the Plan, the Company shall credit such Matching
Contributions to the Account of each Participant who makes Compensation
Deferrals.  The amount of any Matching Contribution shall be equal to a
percentage of each Participant’s Compensation Deferrals determined annually by
the Company, in its sole discretion.

 

4.3       Company Contribution.  The Company may from time to time credit a
discretionary contribution to the Account of a Participant.  The Company shall
contribute to the

 

7.

--------------------------------------------------------------------------------


 

Trust, if applicable, for the Participant’s benefit the amount of such Company
Contributions in accordance with the Plan.

 

4.4       Time and Form of Contributions to Trust.  Compensation Deferrals and
Matching Contributions that are deemed to be invested in Benchmark Investment
Funds shall be transferred to the Trust, if applicable, as soon as
administratively feasible for the Company following the close of each payroll
period.  The Company shall also transmit to the Trustee at that time any
necessary instructions regarding the allocation of such amounts among the
Accounts of Participants.

 

Company Contributions shall be transferred to the Trust, if applicable, at such
time as the Company shall determine.  The Company shall also transmit to the
Trustee at that time any necessary instructions regarding the allocation of such
amounts among the Accounts of Participants.

 

All Compensation Deferrals, Matching Contributions and Company Contributions to
the Trust shall be made in the form of cash, cash equivalents of U.S. currency
or other property acceptable to the Trustee.

 

ARTICLE V

 

VESTING

 

5.1       Vesting.

 

(a)        Except as otherwise provided herein and subject to the rights of the
general creditors of the Company as provided in ARTICLE IX, (i) a Participant
shall have a fully vested right to the portion of his or her Account
attributable to Compensation Deferrals, as adjusted for any Benchmark Returns on
such Compensation Deferrals and any gains or losses credited with respect to any
such Compensation Deferrals deemed to be invested in Venture Investments, and
(ii) Matching Contributions and Company Contributions, and any amounts
attributable to Benchmark Returns on such contributions, shall vest in
accordance with the following schedule:

 

Years of Service

 

Cumulative Vested Percentage

 

 

 

 

 

  1   but less than   2  

 

  20  

%

  2   but less than   3  

 

  40  

%

  3   but less than   4  

 

  60  

%

  4   but less than   5  

 

  80  

%

  5   or more

 

  100  

%

 

For purposes of this ARTICLE V, a Participant’s “Years of Service” shall be
determined on the basis of the Participant’s date of hire and anniversaries
thereof.

 

(b)        Any amounts credited to a Participant’s Account that are not vested
at the time of his or her termination of employment with the Company shall be
forfeited in accordance with Section 6.5.

 

8.

--------------------------------------------------------------------------------


 

ARTICLE VI

 

ACCOUNTS

 

6.1       Accounts.

 

(a)        The Administrator shall establish and maintain a bookkeeping Account
in the name of each Participant.  The Administrator may also establish any
subaccounts that may be appropriate.  The establishment of an Account
constitutes only a method, by bookkeeping entry, of determining the amount of
deferred benefits to be distributed under the Plan.  The Company shall be under
no obligation to acquire or hold any securities or specific assets by reason of
the credits made to the Accounts hereunder.

 

(b)        Each Participant’s Account shall be credited with Compensation
Deferrals, any Matching Contributions allocable thereto, any Company
Contributions, any amounts attributable to Benchmark Returns and any gains and
losses with respect to Compensation Deferrals deemed to be invested in Venture
Investments.  Each Participant’s Account shall be reduced by any gross amounts
distributed from the Account pursuant to ARTICLE VII and any other appropriate
adjustments.  Such adjustments shall be made as frequently as is
administratively feasible.

 

6.2       Benchmark Investment Elections for DCP Amounts.

 

(a)        The Administrator shall from time to time select types of Benchmark
Investment Funds and specific Benchmark Investment Funds for deemed investment
designation by Participants with respect to DCP Amounts.  The Administrator
shall notify the Participants of the types of Benchmark Investment Funds and the
specific Benchmark Investment Funds selected from time to time.  On the
Participation Election Form, the Participant shall designate the specific
Benchmark Investment Funds in which the Account of the Participant for DCP
Amounts will be deemed to be invested for purposes of determining the Benchmark
Return to be credited to the Account.  In making such designation, the
Participant may specify that all or any percentage of such Account be deemed to
be invested in one or more of the available types of Benchmark Investment
Funds.  The Administrator from time to time will determine the minimum
percentage allocation per investment fund and the frequency with which
allocations may be changed.

 

(b)        Trust assets shall be invested as provided in the Trust Agreement;
provided, however, that the Trustee may consider a Participant’s selection of a
Benchmark Investment Fund when investing Trust assets.

 

6.3       Deemed Investment of VIP Amounts.

 

(a)        Compensation Deferrals.  All VIP Amounts shall be deemed to be
invested in one or more Venture Investments determined by the Company, in its
sole discretion, for each Plan Year.  Participants who elect to have a portion
of their Compensation Deferrals credited to a VIP Fixed Date Subaccount or VIP
Retirement Subaccount for a Plan Year will be deemed to have such Compensation
Deferrals invested in Venture Investments in an aggregate amount that shall be
limited to fifteen percent (15%) of the aggregate cost basis of the

 

9.

--------------------------------------------------------------------------------


 

Company’s Venture Investments for such Plan Year.  Whether or not the Company
chooses to invest in one or more Venture Investments for a Plan Year shall be
determined by the Company in its sole and absolute discretion.  If no Venture
Investments are made for a Plan Year or if the aggregate amount of Participants’
Compensation Deferrals credited to Participants’ VIP Fixed Date Subaccounts and
VIP Retirement Subaccounts for a Plan Year exceeds fifteen percent (15%) of the
aggregate cost basis of the Company’s Venture Investments for such Plan Year,
(i) the allocation of deemed investments will be in proportion to the applicable
Compensation Deferrals, and (ii) the Compensation Deferrals not deemed to be
invested in Venture Investments for such Plan Year shall continue to be deferred
under the Plan, provided that (A) any such Compensation Deferrals that a
Participant elected to have credited to the Participant’s VIP Fixed Date
Subaccount shall instead be credited to the Participant’s DCP Fixed Date
Subaccount and (B) any such Compensation Deferrals that a Participant elected to
have credited to the Participant’s VIP Retirement Subaccount shall instead be
credited to the Participant’s DCP Retirement Subaccount.

 

Compensation Deferrals credited to a Participant’s VIP Fixed Date Subaccount or
VIP Retirement Subaccount for a Plan Year shall be deemed to be invested on a
pro rata basis in Venture Investments in accordance with (i) the Company’s cost
basis in each Venture Investment and (ii) the ratio of (A) the individual
Participant’s Compensation Deferrals credited to the Participant’s VIP Fixed
Date Subaccount and VIP Retirement Subaccount for the Plan Year to (B) the
Compensation Deferrals credited to all Participants’ VIP Fixed Date Subaccounts
and VIP Retirement Subaccounts (in the aggregate) for such Plan Year.  The
Company shall not, and shall not be obligated to, invest amounts credited to
Participants’ Accounts in any Venture Investments; deemed Venture Investments
are simply a measure of the value of a Participant’s VIP Amounts.

 

For purposes of the Plan, Compensation Deferrals credited to a Participant’s VIP
Fixed Date Subaccount or VIP Retirement Subaccount shall be “for” a Plan Year
based on the Plan Year during which the performance required to earn the
applicable bonus is measured, not based on the Plan Year during which such bonus
otherwise would be paid.  If performance is measured over more than one Plan
Year, then any deferral of such bonus shall be for the final Plan Year during
which performance is measured.  For purposes of the Plan, a Venture Investment
shall be “for” a Plan Year based on the Plan Year during which the Company makes
the applicable investment.

 

(b)        VIP Events.  Upon the occurrence of a VIP Event for a Venture
Investment (or as soon as administratively practicable thereafter), any VIP
Amounts deemed to be invested in such Venture Investment (or a portion of such
VIP Amounts, as determined by the Company in its sole discretion, in the event
that such VIP Event does not result in the disposition of the entire amount of
such Venture Investment), as adjusted for any gains and losses of such Venture
Investment, shall be treated as follows:

 

(i)         Any such amounts that are credited to a Participant’s VIP
Grandfathered Account shall be distributed to the Participant in accordance with
Section 7.3(a)(iv); provided, however, that if the Participant had made an
election at the time of initial deferral of such amounts under the VIP to
further defer such amounts under this Plan following a VIP Event and the
Participant has not terminated employment prior to the VIP Event, then such

 

10.

--------------------------------------------------------------------------------


 

amounts shall be (A) further deferred and credited to the Participant’s DCP
Fixed Date Subaccount or DCP Retirement Subaccount, as previously designated by
the Participant at the time of initial deferral of such amounts under the VIP,
and (B) deemed to be invested in the Benchmark Investment Funds that the
Participant has designated for deemed investment of such Subaccounts.

 

(ii)        Any such amounts that are Section 409A Non-Grandfathered Amounts
that are credited to a Participant’s VIP Fixed Date Subaccount or VIP Retirement
Subaccount shall be (A) credited to the Participant’s DCP Fixed Date Subaccount
or DCP Retirement Subaccount, respectively, and (B) deemed to be invested in the
Benchmark Investment Funds that the Participant has designated for deemed
investment of such Subaccounts.

 

6.4       Valuation.

 

(a)        DCP Amounts.  Any DCP Amounts credited to a Participant’s Account
shall be valued daily based on the Benchmark Investment Funds that the
Participant has designated for deemed investment of such amounts.  Such
valuation shall be communicated in writing to each Participant on a periodic
basis.

 

(b)        VIP Amounts.  Any VIP Amounts credited to a Participant’s Account
shall be valued annually based on the Company’s cost basis of the Venture
Investments in which the Participant’s Account is deemed invested.  Such
valuation shall be communicated in writing to each Participant not later than
April 15th following each Plan Year.

 

6.5       Forfeitures.  Any forfeitures from a Participant’s Account may be used
to reduce succeeding Matching Contributions, Company Contributions or, if
applicable, administrative expenses and Trustee fees and expenses, until such
forfeitures have been entirely so applied.

 

ARTICLE VII

 

DISTRIBUTIONS

 

7.1       Distribution Election.

 

(a)        By designation of a Fixed Date Account or a Retirement Account, each
Participant shall specify, in his or her Participation Election Form for a Plan
Year, the date on which payment of amounts credited to the Participant’s Account
(other than any amounts credited to the Participant’s VIP Grandfathered Account)
with respect to such Plan Year (and any gains on such amounts) shall begin, as
provided in Section 7.3.  Such designation shall apply to all amounts
distributed from such Participant’s Account (other than any amounts credited to
the Participant’s VIP Grandfathered Account) with respect to such Plan Year.

 

(b)        A Participant may modify the election made under Section 7.1(a) by
submitting to the Administrator a completed and executed form provided for such
purpose; provided, however, that:

 

11.

--------------------------------------------------------------------------------


 

(i)         With respect to Section 409A Grandfathered Amounts (other than any
amounts credited to a Participant’s VIP Grandfathered Account), such change
shall not be given any effect unless a full calendar year passes between the
calendar year in which such election form is submitted and the calendar year in
which the distribution date designated in such form occurs;

 

(ii)        With respect to any amounts credited to a Participant’s VIP
Grandfathered Account, such election may not be modified, except that if the
Participant had made an election at the time of initial deferral of such amounts
under the VIP to further defer such amounts under this Plan following a VIP
Event, then such election shall become null and void upon the Participant’s
termination of employment and such amounts shall be distributed in accordance
with Section 7.3(a)(iv); and

 

(iii)       With respect to Section 409A Non-Grandfathered Amounts, such change
(A) shall not take effect until at least twelve (12) months after the date on
which the change is made, (B) must be made more than twelve (12) months prior to
the date payment otherwise would have been made and (C) must designate a new
date for distribution that is at least five (5) years following the date payment
otherwise would have been made.

 

7.2       Payment Options.

 

Unless otherwise provided in Section 7.3, benefits shall be payable in a lump
sum payment in the form of cash.

 

7.3       Commencement of Payment.

 

(a)        Except as otherwise provided herein, payment of the amounts in a
Participant’s Account, to the extent vested, shall be made as follows:

 

(i)         Payment of the amounts credited to a Participant’s Fixed Date
Account with respect to a Plan Year (including any amounts in the Participant’s
VIP Fixed Date Subaccount in accordance with Section 7.3(a)(iii)), to the extent
vested, shall be made in a lump sum as soon as administratively feasible after
the earlier of (A) the date designated by the Participant in the Participant’s
Participation Election Form for such Plan Year and (B) the Participant’s
termination of employment with the Company; provided, however, that with respect
to Section 409A Non-Grandfathered Amounts, if a Change of Control occurs prior
to any such designated date or termination, payment of such amounts shall be
made in a lump sum as soon as administratively feasible after the effective date
of the Change of Control, provided that the Change of Control constitutes a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, as determined in
accordance with Section 1.409A-3(i)(5) of the Treasury Regulations.

 

(ii)        Payment of the amounts credited to a Participant’s Retirement
Account (including any amounts in the Participant’s VIP Retirement Subaccount in
accordance with Section 7.3(a)(iii)), to the extent vested, shall be made in a
lump sum as soon as administratively feasible after the Participant’s
termination of employment with the Company; provided, however, that with respect
to Section 409A Non-Grandfathered Amounts, if a Change of Control occurs prior
to such termination, payment of such amounts shall be made in a lump

 

12.

--------------------------------------------------------------------------------


 

sum as soon as administratively feasible after the effective date of the Change
of Control, provided that the Change of Control constitutes a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as determined in accordance
with Section 1.409A-3(i)(5) of the Treasury Regulations.

 

(iii)       In the event that a Participant’s Account at the time of
distribution is credited with any VIP Amounts (other than any such amounts that
are credited to the Participant’s VIP Grandfathered Account) that are deemed to
be invested in a Venture Investment(s) for which there has been no VIP Event by
the time of distribution, the value of such Venture Investment(s) will be
determined to be (i) with respect to a Venture Investment in a public company,
the lower of the Company’s cost of such Venture Investment or the fair market
value or (ii) with respect to a Venture Investment in a private company, the
Company’s cost of such Venture Investment less any write-downs or impairments.

 

(iv)       Upon the occurrence of a VIP Event for a Venture Investment (or as
soon as administratively practicable thereafter), any amounts credited to a
Participant’s VIP Grandfathered Account, to the extent vested, that are deemed
to be invested in such Venture Investment (or a portion of such amounts, as
determined by the Company in its sole discretion, in the event that such VIP
Event does not result in the disposition of the entire amount of such Venture
Investment), as adjusted for any gains and losses of such Venture Investment,
shall be distributed to the Participant; provided, however, that such amounts
may be further deferred under the Plan if such deferral is in accordance with
Section 6.3(b)(i).  The precise timing of a distribution in respect of a
Participant’s VIP Grandfathered Account following a VIP Event shall be
determined by the Company, in its sole and absolute discretion, which
determination may take into account market conditions and such other
considerations as the Company may decide.

 

Notwithstanding the foregoing or anything in the Plan to the contrary, any
Section 409A Non-Grandfathered Amounts that become payable as a result of the
Participant’s separation from service (as such term is defined in
Section 1.409A-1(h) of the Treasury Regulations) with the Company, except due to
the Participant’s death or Total and Permanent Disability, shall not be
distributed to the Participant until the date that is six (6) months and one
(1) day after such separation from service (or as soon as administratively
feasible thereafter).

 

(b)        Upon application by a Participant, the Administrator, in its sole
discretion, may permit an early distribution of part or all of the vested
amounts credited to a Participant’s Account (other than any amounts credited to
the Participant’s VIP Grandfathered Account) in the event the Participant
experiences an Unforeseeable Emergency.  Any such application must set forth the
circumstances constituting such Unforeseeable Emergency.  The determination as
to whether an Unforeseeable Emergency exists and as to the amount distributable
under the Plan as a result of such Unforeseeable Emergency shall be made by the
Administrator in its sole discretion.  A Participant may not receive any
distributions of any amounts credited to the Participant’s VIP Grandfathered
Account pursuant to this Section 7.3(b).

 

For purposes of the Plan, an Unforeseeable Emergency shall mean any severe
financial hardship to the Participant resulting from (i) a sudden and unexpected
illness or accident of the Participant or a dependent (as defined in
Section 152(a) of the Code) of the Participant, (ii) loss of the Participant’s
property due to casualty, or (iii) other similar

 

13.

--------------------------------------------------------------------------------


 

extraordinary and unforeseen circumstances arising as a result of events beyond
the control of the Participant.  Any distribution pursuant to this provision is
limited to the amount necessary to meet the Unforeseeable Emergency, and any
amounts necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from such distribution.  The distribution may
not exceed the then vested portion of the Participant’s Account.  The
circumstances that will constitute an Unforeseeable Emergency will depend upon
the facts of each case, but, in any case, payment may not be made to the extent
that such emergency is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise; (ii) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship; or (iii) by cessation of deferrals under the Plan. 
Furthermore, examples of events that would not be considered Unforeseeable
Emergencies include the need to send a Participant’s child to college or the
desire to purchase a home.

 

7.4       Early Distribution of Section 409A Grandfathered Amounts.  A
Participant may elect to receive a distribution of all or any portion of the
amount of vested Section 409A Grandfathered Amounts in his or her Account (other
than any amounts credited to the Participant’s VIP Grandfathered Account) on a
date prior to that established under the Plan or the Participant’s Participation
Election Form, provided that (i) the amount distributed shall be equal to ninety
percent (90%) of the amount elected by the Participant, and (ii) the remaining
ten percent (10%) of the amount elected by the Participant shall be treated as
forfeited by the Participant.  A Participant may not receive any early
distributions of any Section 409A Non-Grandfathered Amounts or amounts credited
to the Participant’s VIP Grandfathered Account pursuant to this Section 7.4.

 

7.5       Termination of Employment and Change in Service Capacity. 
Notwithstanding anything in the Plan to the contrary, for purposes of this
ARTICLE VII, the determination of whether a termination of employment has
occurred for purposes of the Plan shall be made as set forth in Section 7.5(a),
(b) or (c), as applicable; provided, however, that (i) a Participant shall not
be eligible to defer any Compensation or receive any Matching or Company
Contributions that become payable after the Participant has terminated service
with the Company as an Employee, (ii) the Participant shall forfeit any amounts
credited to the Participant’s Account that are not vested at the time of his or
her termination of service with the Company as an Employee pursuant to
Section 5.1(b) and (iii) with respect to any amounts that are credited to the
Participant’s VIP Grandfathered Account, if the Participant had made an election
at the time of initial deferral of such amounts under the VIP to further defer
such amounts under this Plan following a VIP Event, then such election shall
become null and void upon the Participant’s termination of service with the
Company as an Employee and such amounts shall be distributed in accordance with
Section 7.3(a)(iv).

 

(a)        Section 409A Grandfathered Amounts (other than Amounts Credited to
VIP Grandfathered Accounts). The following shall apply with respect to any
Section 409A Grandfathered Amounts (other than any amounts credited to the
Participant’s VIP Grandfathered Account):

 

(i)         A change in the capacity in which a Participant renders service to
the Company or one of its affiliates, whether as an Employee, independent
contractor or director, or a change in the entity for which the Participant
renders such service, provided that there is no

 

14.

--------------------------------------------------------------------------------


 

interruption or termination of the Participant’s service with the Company or
affiliate, shall not be deemed to be a termination of employment.

 

(ii)        The Board of Directors of the Company or the Chief Executive Officer
of the Company, in that party’s sole discretion, may determine whether a
termination of employment has occurred in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.  Notwithstanding the foregoing, for purposes of vesting under
Section 5.1, employment shall not be considered terminated in the case of a
leave of absence only to such extent as may be provided in the Company’s leave
of absence policy or in the written terms of the Participant’s leave of absence.

 

(b)        VIP Grandfathered Accounts.  With respect to any amounts credited to
a Participant’s VIP Grandfathered Account, the Participant shall be deemed to
have terminated employment with the Company upon severance of the Participant’s
employment relationship with the Company and any Affiliate, including, but not
limited to, such severance due to Total Disability (as defined in the VIP),
death or retirement.  For purposes of the foregoing, the employment relationship
shall be considered to continue during any period during which the individual is
on an approved leave of absence, whether paid or unpaid.

 

(c)        Section 409A Non-Grandfathered Amounts.  The following shall apply
with respect to any Section 409A Non-Grandfathered Amounts:

 

(i)         A Participant’s employment will be deemed to have terminated only at
the time that the Participant has incurred a “separation from service” in
accordance with Section 1.409A-1(h) of the Treasury Regulations; provided,
however, that for purposes of such determination, the Participant shall be
deemed to have incurred a separation from service if the Company and the
Participant reasonably anticipate that the level of bona fide services, if any,
that the Participant would perform after such termination of employment would
permanently decrease to forty-nine percent (49%) or less of the average level of
bona fide services performed by the Participant during the thirty-six (36) month
period immediately preceding the date of termination (or the full period of
services if the Participant has been providing services for less than thirty-six
(36) months).

 

(ii)        In accordance with Section 1.409A-1(h)(1)(i) of the Treasury
Regulations, a Participant’s employment shall be treated as continuing intact
while the Participant is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six (6) months, or if
longer, so long as the Participant retains a right to reemployment with the
Company under an applicable statute or by contract.  If the period of leave
exceeds six (6) months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the Participant shall
be deemed to terminate employment on the first day immediately following such
six-month period.  Notwithstanding the foregoing, where a leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the Participant to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, the Administrator may determine,
on or prior to the beginning of the leave of absence, to substitute a 29-month
period of absence for such six-month period.

 

15.

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

BENEFICIARIES

 

8.1       Beneficiaries.  Each Participant may from time to time designate one
or more persons (who may be any one or more members of such person’s family or
other persons, administrators, trusts, foundations or other entities) as his or
her beneficiary under the Plan.  Such designation shall be made on a form
prescribed by the Administrator.  Each Participant may at any time and from time
to time, change any previous beneficiary designation, without notice to or
consent of any previously designated beneficiary, by amending his or her
previous designation on a form prescribed by the Administrator.  If the
beneficiary does not survive the Participant (or is otherwise unavailable to
receive payment) or if no beneficiary is validly designated, then the amounts
payable under this Plan shall be paid to the Participant’s surviving spouse, if
any, and, if none, to his or her surviving issue per stirpes, if any, and, if
none, to his or her estate and such person shall be deemed to be a beneficiary
hereunder.  (For purposes of this Section 8.1, a per stirpes distribution to
surviving issue means a distribution to such issue as representatives of the
branches of the descendants of such Employee; equal shares are allotted for each
living child and for the descendants as a group of each deceased child of the
deceased Employee).  If more than one person is the beneficiary of a
Participant, each such person shall receive a pro rata share of any
distributions payable unless otherwise designated on the applicable form.  If a
beneficiary who is eligible to receive benefits dies, all benefits that were
payable to such beneficiary shall then be payable to the estate of that
beneficiary.

 

8.2       Lost Participants and Beneficiaries.

 

(a)        All Participants and beneficiaries shall have the obligation to keep
the Administrator informed of their current address until such time as all
benefits due have been paid.

 

(b)        If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts owed to the Participant or
beneficiary shall be paid accordingly or, if a beneficiary cannot be so located,
then such amounts may be forfeited in accordance with Section 6.5.  Any such
presumption of death shall be final, conclusive and binding on all parties.

 

8.3       Enforceability of Beneficiary Designations.  Any beneficiary
designation form is only a generalized, suggested form.  At the time of the
Participant’s death and under the laws of the jurisdiction applicable to the
Participant at the time of death, the form may not be considered legally
effective to transfer the amounts from the Participant’s Account(s) to the
beneficiary so designated.

 

16.

--------------------------------------------------------------------------------


 

ARTICLE IX

 

FUNDING

 

9.1       Prohibition Against Funding.  Should any investment be acquired in
connection with the liabilities assumed by the Company under this Plan, it is
expressly understood and agreed that the Participants and beneficiaries shall
not have any right with respect to, or claim against, such assets nor shall any
such purchase be construed to create a trust of any kind or a fiduciary
relationship between the Company and the Participants, their beneficiaries or
any other person.  Any such assets (including any amounts deferred by a
Participant or contributed by the Company pursuant to ARTICLE IV) shall be and
remain a part of the general, unpledged, unrestricted assets of the Company,
subject to the claims of its general creditors.  Each Participant and
beneficiary shall be required to look to the provisions of this Plan and to the
Company itself for enforcement of any and all benefits due under this Plan, and
to the extent any such person acquires a right to receive payment under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.  The Company (or the Trust, if any) shall be designated
owner and beneficiary of investments acquired in connection with the Company’s
obligations under this Plan.  Notwithstanding the foregoing, the Company may
establish a grantor (“rabbi”) trust, the assets of which shall be used
exclusively and irrevocably to provide benefits under the Plan (subject,
however, to the claims of the general creditors of the Company); provided,
however, that the establishment of such a trust will not render the Plan other
than “unfunded” as that term is used in Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA with respect to unfunded plans maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees.

 

9.2       Deposits in Trust.  Subject to Section 9.1, and notwithstanding any
other provision of this Plan to the contrary, the Company may deposit into the
Trust any amounts it deems appropriate to pay the benefits under this Plan.  The
amounts so deposited may include all Compensation Deferrals made pursuant to a
Participation Election Form by a Participant, any Company Contributions and any
Matching Contributions.  Notwithstanding the deposit of assets into a Trust, the
Company reserves the right at any time and from time to time to pay benefits to
Plan Participants or their beneficiaries in whole or in part from sources other
than the Trust, in which event the Company shall be entitled to receive from the
Trust a corresponding distribution equal to the amount of benefits so paid.

 

ARTICLE X

 

ADMINISTRATION

 

10.1     Plan Administration.  The Administrator shall have complete control and
authority to determine the rights and benefits and all claims arising under the
Plan of any Participant, beneficiary, deceased Participant, or other person
claiming to have any interest under the Plan.  When making a determination or
calculation, the Administrator shall be entitled to rely on information
furnished by a Participant, a beneficiary, the Company or the Trustee, if
applicable.  The Administrator shall have the responsibility for complying with
any applicable reporting and disclosure requirements of ERISA.

 

17.

--------------------------------------------------------------------------------


 

10.2     Administrator.

 

(a)        The Administrator is expressly empowered and shall be vested with
sole discretionary authority to (i) limit the amount of Compensation that may be
deferred; (ii) deposit amounts into the Trust in accordance with Section 9.2;
(iii) construe and interpret the Plan and a Participant’s Participation Election
Form (collectively referred to as “Documents”), their terms, and any rules and
regulations promulgated thereunder, including, but not limited to, resolving
ambiguities, inconsistencies and omissions; (iv) construe and interpret the
Federal and state laws and regulations that relate to the Documents; (v) decide
all factual and other questions arising in connection with the Documents,
including, but not limited to, determinations of eligibility, entitlement to
benefits, and vesting; (vi) interpret the Plan and determine all questions
arising in the administration, interpretation and application of the Plan;
(vii) employ actuaries, accountants, counsel, and other persons it deems
necessary in connection with the administration of the Plan; and (viii) take all
other necessary and proper actions to fulfill its duties as Administrator.  All
findings of the Administrator shall be final and shall be binding and conclusive
upon all persons having any interest in the Plan.

 

(b)        The Administrator shall not be liable for any actions by it
hereunder, unless due to its own negligence, willful misconduct or lack of good
faith.

 

(c)        The Administrator shall be indemnified and held harmless by the
Company from and against all personal liability to which it may be subject by
reason of any act done or omitted to be done in its official capacity as
Administrator in good faith in the administration of the Plan, including all
expenses reasonably incurred in its defense in the event the Company fails to
provide such defense upon the request of the Administrator.  The Administrator
is relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law.

 

10.3     Claims Procedures.

 

(a)        Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Administrator in writing by an applicant
(or his or her authorized representative) and shall be addressed to:

 

Alexandria Real Estate Equities, Inc.

Attention:  Chief Executive Officer/Chief Financial Officer

385 E. Colorado Boulevard, Suite 299

Pasadena, CA 91101

 

(b)        Denial of Claims.  In the event that any application for benefits is
denied in whole or in part, the Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

(i)         the specific reason or reasons for the denial;

 

18.

--------------------------------------------------------------------------------


 

(ii)        references to the specific Plan provisions upon which the denial is
based;

 

(iii)       a description of any additional information or material that the
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(iv)       an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10.3(d) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Administrator has up to an
additional ninety (90) days for processing the application.  If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Administrator is to render its
decision on the application.

 

(c)        Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

 

Alexandria Real Estate Equities, Inc.

Attention:  Chief Executive Officer/Chief Financial Officer

385 E. Colorado Boulevard, Suite 299

Pasadena, CA 91101

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Administrator may require the applicant to submit)
written comments, documents, records, and other information relating to his or
her claim.  The applicant (or his or her representative) shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim.  The review shall
take into account all comments, documents, records and other information
submitted by the applicant (or his or her representative) relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.

 

(d)        Decision on Review.  The Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period.  This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Administrator

 

19.

--------------------------------------------------------------------------------


 

is to render its decision on the review.  The Administrator will give prompt,
written or electronic notice of its decision to the applicant.  Any electronic
notice will comply with the regulations of the U.S. Department of Labor.  In the
event that the Administrator confirms the denial of the application for benefits
in whole or in part, the notice will set forth, in a manner calculated to be
understood by the applicant, the following:

 

(i)         the specific reason or reasons for the denial;

 

(ii)        references to the specific Plan provisions upon which the denial is
based;

 

(iii)       a statement that the applicant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to his or her claim; and

 

(iv)       a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(e)        Rules and Procedures.  The Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims. 
The Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(f)        Exhaustion of Remedies.  No legal action for benefits under the Plan
may be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 10.3(a) above,
(ii) has been notified by the Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10.3(c) above, and (iv) has been
notified that the Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Administrator does not respond to a Participant’s claim or
appeal within the relevant time limits specified in this Section 10.3, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

ARTICLE XI

 

GENERAL PROVISIONS

 

11.1     No Assignment.  Benefits or payments under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, garnishment or charge, whether voluntary or
involuntary, and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall not be valid, nor shall any such
benefit or payment be in any way liable for or subject to the debts, contracts,
liabilities, engagement or torts of any Participant or beneficiary, or any other
person entitled to such benefit or payment pursuant to the terms of this Plan,
except to such extent as may be required by law.  If any Participant or
beneficiary or any other person entitled to a benefit or payment pursuant to the
terms of this Plan becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any benefit or payment under this
Plan, in whole or in part, or if any

 

20.

--------------------------------------------------------------------------------


 

attempt is made to subject any such benefit or payment, in whole or in part, to
the debts, contracts, liabilities, engagements or torts of the Participant or
beneficiary or any other person entitled to any such benefit or payment pursuant
to the terms of this Plan, then such benefit or payment, in the discretion of
the Administrator, shall cease and terminate with respect to such Participant or
beneficiary, or any other such person.

 

11.2     No Employment Rights.  Participation in this Plan shall not be
construed to confer upon any Participant the legal right to be retained in the
employ of the Company, or give a Participant or beneficiary, or any other
person, any right to any payment whatsoever, except to the extent of the
benefits provided for hereunder.  Each Participant shall remain subject to
discharge to the same extent as if this Plan had never been adopted.

 

11.3     Incompetence.  If the Administrator determines that any person to whom
a benefit is payable under this Plan is incompetent by reason of physical or
mental disability, the Administrator shall have the power to cause the payments
becoming due to such person to be made to another for his or her benefit without
responsibility of the Administrator or the Company to see to the application of
such payments.  Any payment made pursuant to such power shall, as to such
payment, operate as a complete discharge of the liabilities of the Company, the
Administrator and the Trustee.

 

11.4     Identity.  If, at any time, any doubt exists as to the identity of any
person entitled to any payment hereunder or the amount or time of such payment,
the Administrator shall be entitled to hold such sum until such identity or
amount or time is determined or until an order of a court of competent
jurisdiction is obtained.  The Administrator shall also be entitled to pay such
sum into the court in accordance with the appropriate rules of law. Any expenses
incurred by the Company, the Administrator, and the Trust incident to such
proceeding or litigation will be deemed a distribution from the Account pursuant
to ARTICLE VII and will be deducted from the balance in the Account of the
affected Participant.

 

11.5     Other Benefits.  The benefits of each Participant or beneficiary
hereunder shall be in addition to any benefits paid or payable to or on account
of the Participant or beneficiary under any other pension, disability, annuity
or retirement plan or policy whatsoever.

 

11.6     No Liability.  No liability shall attach to or be incurred by the
Company, the Trustee or any Administrator under or by reason of the terms,
conditions and provisions contained in this Plan, or for the acts or decisions
taken or made thereunder or in connection therewith; and as a condition
precedent to the establishment of this Plan or the receipt of benefits
thereunder, or both, such liability, if any, is expressly waived and released by
each Participant and by any and all persons claiming under or through any
Participant or any other person.  Such waiver and release shall be conclusively
evidenced by any act or participation in or the acceptance of benefits or the
making of any election under this Plan.

 

11.7     Expenses.  Except as otherwise provided herein, all expenses incurred
in the administration of the Plan, whether incurred by the Company or the Plan,
shall be paid by the Company from the Trust.  Notwithstanding the foregoing,
(i) any investment-related expenses for DCP Amounts shall be charged directly to
the Account for which such investments were made, and (ii) any commissions on
the sales of securities in respect of VIP Events shall be

 

21.

--------------------------------------------------------------------------------


 

charged directly on pro rata basis to the Account of each affected Participant
at the time of such VIP Event, based on the Participant’s Account balance in
respect of the relevant Venture Investment at the time of such VIP Event.  The
Trustee’s fees and expenses shall be paid by the Company.

 

11.8     Amendment and Termination.

 

(a)        The Administrator shall have the sole authority to modify, amend or
terminate this Plan; provided, however, that any modification, amendment or
termination of this Plan shall not reduce, alter or impair, without the consent
of a Participant, a Participant’s right to any amounts already credited to his
or her Account on the day before the effective date of such modification,
amendment or termination.  In the event the Plan is terminated, any vested
amounts credited to a Participant’s Account shall be distributed to the
Participant in accordance with Section 7.3, and any unvested amounts credited to
the Participant’s Account shall continue to vest in accordance with the terms of
Section 5.1 and, upon becoming vested, shall be distributed to the Participant
in accordance with Section 7.3.

 

(b)        The Administrator reserves the right to make any modification or
amendment to the Plan that it deems necessary to comply with any requirements of
law or to insure favorable tax treatment under the Plan.

 

11.9     Company Determinations.  Any determinations, actions or decisions of
the Company (including, but not limited to, Plan amendments and Plan
termination) shall be made by the Administrator in accordance with its
established procedures or by such other individuals, groups or organizations
that have been properly appointed by the board of directors to make such
determination or decision.

 

11.10   Arbitration.  All disputes, claims, or causes of action arising from or
relating to this Plan shall be resolved to the fullest extent permitted by law
by final, binding and confidential arbitration, by a single arbitrator, in Los
Angeles, California, conducted by JAMS under the then applicable JAMS rules. 
All Participants and the Company shall be deemed to have waived the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding.  The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award.  The arbitrator shall be authorized to award any or all remedies that
the parties would be entitled to seek in a court of law.  The Company shall pay
all JAMS’ arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law.  Nothing in this Plan is
intended to prevent either the Company or a Participant from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.

 

11.11   Debt Offsets.  If a Participant becomes entitled to a distribution of
benefits under the Plan, and if at such time the Participant has outstanding any
debt, obligation, or other liability representing an amount owing to the
Company, then the Company may offset such amount owed to it against the amount
of benefits otherwise distributable.  Such determination shall be made by the
Administrator.

 

22.

--------------------------------------------------------------------------------


 

11.12   Construction.  All questions of interpretation, construction or
application arising under or concerning the terms of this Plan shall be decided
by the Administrator, in its sole and final discretion, whose decision shall be
final, binding and conclusive upon all persons.

 

11.13   Governing Law.  This Plan shall be governed by, construed and
administered in accordance with the applicable provisions of ERISA, and any
other applicable federal law; provided, however, that to the extent not
preempted by federal law, this Plan shall be governed by construed and
administered under the laws of the state of California, other than its laws
respecting choice of law.

 

11.14   Severability.  If any provision of this Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provision of this Plan and this Plan shall be construed and enforced as if such
provision had not been included therein.  If the inclusion of any Employee (or
Employees) as a Participant under this Plan would cause the Plan to fail to
comply with the requirements of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, then the Plan shall be severed with respect to such Employee or
Employees, who shall be considered to be participating in a separate
arrangement.

 

11.15   Headings.  The ARTICLE and Section headings contained herein are
inserted only as a matter of convenience and for reference and in no way define,
limit, enlarge or describe the scope or intent of this Plan nor in any way shall
they affect this Plan or the construction of any provision thereof.

 

23.

--------------------------------------------------------------------------------